  Case 2:20-mj-13551-LDW Document 9-1 Filed 12/16/20 Page 1 of 1 PageID: 17




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA                       :
                                               :
      vs.                                      :     Case No. 20-13551
                                               :
GLEN TURNER                                    :



                                      ORDER


      AND NOW, to wit, this          day of                    , 2020, it is hereby

ORDERED and DECREED that the un-opposed Motion for Admission Pro Hac Vice is

GRANTED.

      Steven P. Patrizio, Esquire is hereby specially admitted Pro Hac Vice to

represent the Defendant, Glen Turner with local counsel Kenneth A. Young, Esquire.




                                        BY THE COURT:

                                                                    ___
                                        THE HONORABLE LEDA DUNN WETTRE
